DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims as outlined below is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims as outlined below of prior U.S. Patent No. 9921299. This is a statutory double patenting rejection.
Claims of current application
Claims of 9921299
21
1
22
2
23
3
24
4
25
1
26
6
27
7
28
8
29
9

10
31
11
32
12
33
13
34
14
35
10
36
16
37
17
38
38
39
19
40
16



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-31, 33-37, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (20050057741) in view of Jupp (20040130702).


Referring to claims 21, 30, and 36, Anderson shows an apparatus, comprising:

a controller device configured to control at least one portion of the light beam scanning device to dynamically adjust a beam spot size of the light beam as the light beam is scanned over at least one field of view of a scan over the at least one field of view within a scan range of the light beam scanning device (see figure 1 Ref 116 also see paragraph 19).  However Anderson fails to dynamically adjust the beam spot size as the light beam is scanned over at least a portion of the field of view.  
Jupp shows a controller device configured to control at least one portion of the light beam scanning device to dynamically adjust a beam spot size of the light beam as the light beam is scanned over at least a portion of at least one field of view during a scan over the at least one field of view within a scan range of the light beam scanning device (see paragraph 127 note the controlling of the beam spot size in scanning is used to resolve blind spots).  It would have been obvious to modify Anderson to include the beam spot size in a portion of at least one field of view during a scan as taught by Jupp because this allows the feedback mechanism as taught by Jupp to resolve blind spots that result from a beam size inappropriate for the target.  
Referring to claim 23, Anderson shows to dynamically adjust a beam spot size of the light beam, the controller device is configured to dynamically adjust a beam spot 
Referring to claims 24, 34, and 39, Anderson shows to dynamically adjust a beam spot size of the light beam, the controller device is configured to adjust the beam spot size of the light beam between separate scans of the light beam over at least a portion of a selected field of view, such that the beam spot size of the light beam is different between at least two consecutive scans (see paragraph 19 note Anderson specifically teaches a first scan at low resolution with a larger beam size for a global scan, and a second scan with a smaller beam size at a higher resolution for a local area of interest also see figure 4).
Referring to claims 25, 35, and 40, Anderson shows the light beam scanning device is configured to scan the light beam over the one or more fields of view at least partly via a scanner configured to direct a reflected beam of light, that has been reflected from the one or more points within the scene, such that the reflected beam of light follows one or more paths towards a detector configured to detect light (see figure 4 also see figure 3 note the path between the transmission optics and the reception optics).
Referring to claim 26, Anderson shows to dynamically adjust a beam spot size of the light beam as the light beam is scanned over at least a portion of at least one field of view, the controller device is configured to:


subsequently scan the light beam over a second field of view, encompassed within a limited region of the first field of view (see figure S404), at a second scan rate and a second beam spot size (see paragraph 43), based at least in part upon a determined time of flight of the light beam to and from at least one point located within the first field of view (see figure 4 Ref S402 also see paragraph 40 note the detection of potential objects that must be verified with a higher resolution scan with a smaller beam diameter).
Referring to claim 27, Anderson shows the second field of view comprises a limited region of the first field of view in which the at least one point is located; and the controller device is configured to identify the second field of view, and subsequently scan the light beam over a second field of view, based at least in part upon identification of the limited region in which the at least one point is located (see paragraph 40-43). 
Referring to claim 28, Anderson shows the light beam scanning device comprises a detector which is configured to receive the light reflected from at least a point within at least one field of view (see figure 1 Ref 112); and
to generate the image map of at least a portion of the scene, the controller device is configured to determine at least a depth, azimuth, and elevation of the at least one point located within the scan range, relative to at least a portion of the light beam scanning device, based at least in part upon the time of flight of the light beam to and from the at least one point, and an orientation of a scanner which scans the light beam 
Referring to claim 29, Anderson shows the controller device is configured to dynamically adjust a beam spot size of the light beam based at least in part upon at least one of: a selected beam spot size, of a set of predetermined beam spot sizes, or a received command specifying a particular beam spot size (see paragraph 40-43).
Referring to claims 31 and 37, Anderson shows directing the beam of light to be scanned, by the light beam scanning device, over a first field of view at a first scan rate and at a first beam spot size (see figure 4 Ref S400); and
based at least in part upon a time of flight of the light beam to and from a particular portion of the scene within the first field of view (see paragraph 40 note the distance detected to potential objects that need to be verified with a higher resolution scan also see paragraph 4 for time of flight to determine distance), directing the beam of light to be scanned, by the light beam scanning device, over a second field of view at a second scan rate and at a second beam spot size (see figure 4 Ref S402 and S404), wherein the second field of view encompasses a limited region of the first field of view which includes the particular portion of the scene (see figure 4 Ref S402 and S404 also see paragraph 40-43).
Referring to claim 33, Anderson shows the beam spot size of the light beam comprises adjusting a diameter of at least one axis of the beam spot, relative to a diameter of at least one other axis of the beam spot (see paragraph 4 note the transmitted beam size refers to the beam width). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (20050057741) in view of Jupp (20040130702) and Dimsdale (6420698).
Referring to claim 22, Anderson shows controlling the beam size via a MEMS array however fails to specifically teach the light beam scanning device comprises a plurality of lens elements located within a pathway of the light beam; and
to control at least one portion of the light beam scanning device to dynamically adjust a beam spot size of the light beam, the controller device is configured to translate of at least one lens element, in a direction parallel to a direction of the light beam, to a particular position associated with a particular beam spot size of the light beam
Dimsdale shows a similar beam size controller that includes the light beam scanning device comprises a plurality of lens elements located within a pathway of the light beam; and
to control at least one portion of the light beam scanning device to dynamically adjust a beam spot size of the light beam, the controller device is configured to translate of at least one lens element, in a direction parallel to a direction of the light beam, to a particular position associated with a particular beam spot size of the light beam (see figure 7A).  It would have been obvious to include the beam controller as shown by . 
Claims 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (20050057741) in view of Jupp (20040130702) and Landau (5638164).
Referring to claims 32 and 38, Anderson shows adjusting scanning parameters including selecting a local area of interest that limits the scan and adjusting the beam size to produce a higher resolution scan however fails to indicate that the scan rate is adjusted.  
Landau shows a similar device that includes selecting the second scan rate and the second beam spot size based at least in part upon the time of flight of the light beam to and from the particular portion of the scene (see figure 2B note the scan range is adjusted between 210 and 220).
	It would have been obvious to include adjusting the scan rate as shown by Landau because this allows for a higher resolution scan to be performed as taught by Landau, this is well known and adds no new or unexpected results.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645